Exhibit 10.2

PLACEMENT AGENCY AGREEMENT

September 25, 2013

Avondale Partners, LLC

3102 West End Avenue, Suite 1100

Nashville, Tennessee 37203

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, California 92660

The Benchmark Company, LLC

40 Fulton Street, 19th Floor

New York, New York 10038

Ladies and Gentlemen:

Manitex International, Inc., a Michigan corporation (the “Company”), proposes to
issue and sell registered securities of the Company, consisting of up to
1,375,000 shares (the “Shares” or the “Securities”, which shall include the
preferred stock purchase rights associated therewith) of the Company’s common
stock, no par value per share (“Common Stock”).

Subject to the terms of this Placement Agency Agreement (the “Agreement”),
Avondale Partners, LLC as lead placement agent (“Avondale” or the “Lead
Placement Agent”), and, as co-placement agents Roth Capital Partners, LLC
(“Roth”) and The Benchmark Company, LLC (“Benchmark” and, together with Avondale
and Roth, the “Placement Agents”) shall serve as the exclusive placement agents
for the Company, on a reasonable best efforts basis, in connection with the
proposed offering of the Securities (the “Placement”). The terms of such
Placement shall be mutually agreed upon by the Company and the purchasers (each,
a “Purchaser” and collectively, the “Purchasers”) and nothing herein constitutes
that the Placement Agents would have the power or authority to bind the Company
or any Purchaser or creates an obligation for the Company to issue any
Securities or complete the Placement. This Agreement and the documents executed
and delivered by the Company to the Purchasers in connection with the Placement
shall be collectively referred to herein as the “Transaction Documents.” The
Company expressly acknowledges and agrees that the Placement Agents’ obligations
hereunder are on a reasonable best efforts basis only and that the execution of
this Agreement does not constitute a commitment by the Placement Agents to
purchase any of the Securities and does not ensure the successful placement of
the Securities or any portion thereof, or the success of the Placement Agents
with respect to securing any other financing on behalf of the Company. The
Placement Agents shall have no authority to bind the Company with respect to any
prospective offer to purchase Securities and the Company shall have the sole
right to accept offers to purchase Securities and may reject any such offer, in
whole or in part.

SECTION 1. Compensation and Other Fees. As compensation for the services
provided by the Placement Agents hereunder, the Company agrees as follows:

(a) At (but only in the event of) the Closing of the Placement, the Company will
pay a cash fee, equal to 5.25% of the aggregate gross proceeds from the sale of
the Shares sold at the Closing, by wire transfer of immediately available funds
to an account or accounts designated by the Lead Placement Agent.



--------------------------------------------------------------------------------

(b) In addition, the Company agrees to pay the Placement Agents, regardless of
whether the Placement is consummated, the reasonable out-of-pocket expenses
incurred by the Placement Agents in connection with its engagement hereunder,
including fees and disbursements of its counsel, travel expenses and costs
relating to FINRA Public Offering System filings necessary to consummate the
Placement.

SECTION 2. Registration Statement. The Company represents and warrants to, and
agrees with, the Placement Agents that:

(a) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration No. 333-176189)
under the Securities Act of 1933, as amended (the “Securities Act”), which
became effective on August 23, 2011, for the registration under the Securities
Act of securities of the Company, including the Securities. Such registration
statement meets the requirements set forth in Rule 415(a)(1)(x) under the
Securities Act and complies in all material respects with said Rule. Following
the determination of the pricing among the Company and the prospective
Purchasers, the Company will file with the Commission pursuant to Rule 424(b)
under the Securities Act, and the rules and regulations of the Commission
promulgated thereunder (the “Rules and Regulations”), a supplement to the form
of prospectus included in such registration statement relating to the placement
of the Securities and the plan of distribution thereof and has advised the
Placement Agents of all further information (financial and other) with respect
to the Company that will be set forth therein. Such registration statement,
including the exhibits thereto, as amended at the date of this Agreement, is
hereinafter called the “Registration Statement”; such prospectus in the form in
which it appears in the Registration Statement is hereinafter called the “Base
Prospectus”; and the supplemented form of prospectus, in the form in which it
will be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) is hereinafter called the “Prospectus
Supplement.” If the Company files a registration statement with the Commission
pursuant to Rule 462(b) of the Rules and Regulations relating to the Shares (the
“Rule 462 Registration Statement”), then, after such filing, any reference
herein to the Registration Statement shall also be deemed to include such Rule
462 Registration Statement. Any reference in this Agreement to the Registration
Statement, the Base Prospectus or the Prospectus Supplement shall be deemed to
refer to and include the documents incorporated by reference therein (the
“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or
before the date of this Agreement, or the issue date of the Base Prospectus or
the Prospectus Supplement, as the case may be; and any reference in this
Agreement to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the Base Prospectus and
the preliminary prospectus, if any, together with the free writing prospectuses,
if any, used in connection with the Placement, including any documents
incorporated by reference therein. The term “knowledge” as used in this
Agreement with respect to the Company shall mean actual knowledge of the
Company’s officers and directors after due and reasonable inquiry.

 

2



--------------------------------------------------------------------------------

(b) The Registration Statement (and any further documents to be filed with the
Commission in connection with the Placement) contains or will contain, as
applicable, all exhibits and schedules as required by the Securities Act. Each
of the Registration Statement and any post-effective amendment thereto, at the
time it became effective, complied in all material respects with the Securities
Act and the applicable Rules and Regulations and did not and, as amended or
supplemented, if applicable, will not, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Base Prospectus,
the Time of Sale Prospectus, if any, and the Prospectus Supplement, each as of
its respective date, comply in all material respects with the Securities Act and
the applicable Rules and Regulations. Each of the Base Prospectus, the Time of
Sale Prospectus, if any, and the Prospectus Supplement, as amended or
supplemented, did not and will not contain as of the date thereof any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. Notwithstanding the foregoing, the Company makes no
representation or warranty as to information contained in or omitted from the
Registration Statement, the Base Prospectus, the Time of Sale Prospectus, if
any, or the Prospectus Supplement, including any amendments or supplements
thereto, in reliance upon, and in conformity with, written information furnished
to the Company by or on behalf of the Placement Agents expressly for use in the
preparation thereof, which information the parties hereto agree is limited to
the Placement Agents’ Information (as defined in Section 13). The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed prior to or on the Closing of the Placement and incorporated
by reference in the Base Prospectus, the Time of Sale Prospectus, if any, or
Prospectus Supplement, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act and the
applicable Rules and Regulations, as applicable, and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (i) have not been filed as required
pursuant to the Securities Act or (ii) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.

(c) The Company had a reasonable basis for, and made in good faith, each
“forward-looking statement” (within the meaning of Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement, the Base Prospectus, the Time of Sale Prospectus
and the Prospectus Supplement.

(d) All statistical or market-related data included or incorporated by reference
in the Registration Statement, the Base Prospectus, the Time of Sale Prospectus
and the Prospectus Supplement are based on or derived from sources that the
Company reasonably believes to be reliable and accurate, and the Company has
obtained the written consent to the use of such data from such sources, except
where the failure to have obtained such consent could not have or reasonably be
expected to result in a Material Adverse Effect (as hereinafter defined).

 

3



--------------------------------------------------------------------------------

(e) The Company is eligible to use free writing prospectuses in connection with
the Placement pursuant to Rules 164 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act in connection with the Placement has been, or will be,
filed with the Commission in accordance with the requirements of the Securities
Act and the applicable rules and regulations of the Commission thereunder, and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by, on behalf of or used by
the Company in connection with the Placement complies or will comply in all
material respects with the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder. The Company will not,
without the prior consent of the Placement Agents, prepare, use or refer to any
free writing prospectus.

(f) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agents complete conformed copies of the Registration Statement and
of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agents reasonably request. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date (as hereinafter defined), any offering material in
connection with the offering and sale of the Securities other than the Base
Prospectus, the Time of Sale Prospectus, if any, the Prospectus Supplement, the
Registration Statement, copies of the documents incorporated by reference
therein and any other materials permitted by the Securities Act.

(g) The Company represents that the aggregate market value of securities to be
sold in the Placement shall not exceed the lesser of (i) the aggregate market
value of securities remaining available for issuance under the Registration
Statement and (ii) one-third of the aggregate market value of the Company’s
public float less the aggregate market value of securities sold pursuant to the
Registration Statement during the 12 calendar months immediately prior to and
including the month of the Placement, in each case calculated in accordance with
the requirements of Form S-3 and the rules and regulations relating thereto. The
Company further represents that the number of shares of Common Stock, including
Common Stock equivalents, sold in the Placement will not equal or exceed the
amount for which shareholder approval must be obtained pursuant to the rules or
regulations of any Trading Market on which the Securities are listed or
designated, and the interpretations and guidance relating thereto.

SECTION 3. Representations, Warranties and Certain Agreements. The Company
represents and warrants to, and agrees with, the Placement Agents that:

(a) Organization and Qualification. All of the direct and indirect subsidiaries
(each, a “Subsidiary”) of the Company are set forth in the SEC Reports (as
hereinafter defined). Except as set forth in the SEC Reports, the Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any “Liens” (which for purposes of this
Agreement shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction, other than restrictions
imposed by applicable securities laws). All the issued and outstanding shares of
capital stock of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities. The Company and each of the Subsidiaries is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite

 

4



--------------------------------------------------------------------------------

power and authority to own and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
Each of the Company and the Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in (i) a material adverse effect on the legality, validity
or enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect its obligations under any Transaction Document (any of (i), (ii) or
(iii), a “Material Adverse Effect”) and, to the Company’s knowledge, no
“Proceeding” (which for purposes of this Agreement shall mean any action, claim,
suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), whether commenced or
threatened) has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into each of the Transaction Documents, to consummate the
transactions contemplated hereby and thereby, and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its shareholders in connection therewith
other than in connection with the Required Approvals (as hereinafter defined).
Each Transaction Document has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

5



--------------------------------------------------------------------------------

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual, corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind, including, without limitation,
any Trading Market (as hereinafter defined)) in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
such filings as are required to be made under applicable federal and state
securities laws, rules and regulations promulgated by the Company’s Trading
Market and rules and regulations promulgated by FINRA (collectively, the
“Required Approvals”), all of which will be made in a timely manner to the
extent such filings are required or desirable to be made by the Company, with
the exception of filings with FINRA, which the parties have agreed will be made
by Avondale.

(e) Issuance of the Securities; Registration. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to the Transaction Documents. The issuance by the Company of
the Securities has been registered under the Securities Act and all of such
shares are freely transferable and tradable by the Purchasers without
restriction (other than any restrictions arising solely from an act or omission
of a Purchaser). The Securities are being issued pursuant to the Registration
Statement and the issuance of the Securities has been registered by the Company
under the Securities Act. The Registration Statement was declared effective on
August 23, 2011 and is available for the issuance of the Securities thereunder
and the Company has not received any notice that the Commission has issued or
intends to issue a stop-order with respect to the Registration Statement or that
the Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so. The “Plan of Distribution” section under the
Registration Statement permits the issuance and sale of the Securities
hereunder. The Purchasers will have good and marketable title to the Shares upon
receipt of such Shares, and such securities will be freely tradable on the
“Trading Market” (which, for purposes of this Agreement shall mean the Nasdaq
Capital Market, or any of the following markets or exchanges if the Common Stock
is listed or quoted for trading on such markets or exchanges on the date in
question: the Nasdaq Global Market; the Nasdaq Global Select Market; the NYSE
MKT; or the New York Stock Exchange).

(f) Capitalization. The capitalization of the Company is as set forth in the
Prospectus Supplement (including in documents incorporated by reference
therein). As of the date of this Agreement, the Company has not issued any
capital stock since it filed its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plans and
pursuant to restricted stock awards and the conversion or exercise of securities
exercisable, exchangeable or convertible into Common Stock (“Common Stock
Equivalents”), which plans are described in the SEC Reports and which awards and
exercisable, exchangeable or convertible securities are indicated as being
outstanding in the SEC Reports. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as disclosed
in the SEC Reports or pursuant to equity compensation plans or agreements filed
as exhibits to the SEC Reports, there are no outstanding options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. All of the outstanding

 

6



--------------------------------------------------------------------------------

shares of capital stock of the Company are duly authorized, validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any shareholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Securities. There are no shareholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s shareholders.

(g) SEC Reports; Financial Statements. The Company has complied in all material
respects with requirements to file reports, schedules, forms, statements and
other documents under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the one year preceding the date
hereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”). For the past twelve months, the Company has filed on a timely
basis, or has received a valid extension of such time of filing and has filed
any such reports prior to the expiration of any such extension, all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(h) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in the SEC Reports, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or “Affiliate” (defined as any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under Rule
144 under the Securities Act), except pursuant to existing Company stock option
or other equity incentive plans or the Company’s stock purchase plan. Except for
the issuance of the Securities contemplated by this Agreement, no event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed prior to the date that this representation is made.

 

7



--------------------------------------------------------------------------------

(i) Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, Proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities, or (ii) could reasonably be
expected to result in a Material Adverse Effect. Except as disclosed to the
Placement Agents in writing, neither the Company nor any Subsidiary, nor, to the
Company’s knowledge, any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or, to the Company’s
knowledge, any director or officer of the Company. The Commission has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.

(j) Labor Relations. The Company and its Subsidiaries believe that their
relationships with their employees are satisfactory. No executive officer, to
the knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and, to the Company’s
knowledge, the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. The Company and its Subsidiaries are in compliance
with all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company which
could reasonably be expected to result in a Material Adverse Effect.

(k) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of, or has received any notice of violation relating to, any statute,
rule or regulation of any governmental authority, including without limitation
(A) all foreign, federal, state and local laws applicable to its business or the
ownership or operation of its property and assets, (B) all such laws related to
health, safety or the environment, including those relating to the regulation of
hazardous substances, (C) the Currency and Foreign Transactions Reporting Act of
1970, as amended, or any money laundering laws, rules or regulations, (D) the
Sarbanes-Oxley Act of 2002 and the rules and regulations of the Commission
thereunder (collectively, “Sarbanes-Oxley”), (E) the Foreign Corrupt Practices
Act of 1977 and the rules and regulations thereunder, and (F) the Employment
Retirement Income Security Act of 1974 and the rules and regulations thereunder,
except in each case as could not have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(l) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit, except where such potential revocation or
modification would not reasonably be expected to result in a Material Adverse
Effect.

(m) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
as set forth in the SEC Reports and except for Liens created under license or
collaboration agreements relating to the Company’s products or Intellectual
Property Rights and Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance
with the provisions thereof, except where such non-compliance would not have a
Material Adverse Effect.

(n) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other similar intellectual property rights necessary or material for use in
connection with their respective businesses as described in the SEC Reports
(collectively, the “Intellectual Property Rights”). To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights of the Company which would reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Company, none of the Intellectual
Property Rights used by the Company or any Subsidiary violates or infringes upon
the rights of any Person. The Company and its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their intellectual properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(o) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage of at least $1,000,000. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

(p) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner, in
each case in excess of $120,000, other than for (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including but not
limited to stock option agreements under any stock option or other equity
incentive plan of the Company.

 

9



--------------------------------------------------------------------------------

(q) Sarbanes-Oxley. The Company is in material compliance with any and all
requirements of Sarbanes-Oxley that are applicable to the Company and effective
as of the date hereof, and any and all rules and regulations promulgated by the
Commission thereunder that are applicable to the Company and effective as of the
date hereof and as of the Closing Date. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in Rules
13a-15(e) and 15d-15(e) under the Exchange Act) for the Company and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company that have materially affected, or
is reasonably likely to materially affect, the internal control over financial
reporting of the Company.

(r) Certain Fees. Except as otherwise provided in this Agreement or as set forth
in the Prospectus Supplement, no brokerage or finder’s fees or commissions are
or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents, and
there are no other arrangements, agreements, understandings, payments or
issuances with respect to the Company that may affect the Placement Agents’
compensation, as determined by FINRA. The Purchasers shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this Section 3(r) that may be
due in connection with the transactions contemplated by the Transaction
Documents. Other than the Placement Agents, no Person has the right to act as a
placement agent, underwriter or as a financial advisor in connection with the
sale of the Securities contemplated hereby.

(s) Trading Market Rules. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Company’s Trading Market.

(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(u) Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.

(v) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as specified in the SEC
Reports, the Company has

 

10



--------------------------------------------------------------------------------

not, in the twelve months preceding the date hereof, received written notice
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

(w) Application of Takeover Protections. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could reasonably be expected to become applicable to any of the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities.

(x) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

(y) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(z) OFAC. Neither the Company nor any of its Subsidiaries nor, to the Company’s
knowledge, any director, officer, employee, representative, agent or Affiliate
of the Company or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the Placement contemplated hereby, or lend, contribute or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

(aa) Accountants. The Company’s accountants are UHY LLP, independent registered
public accountants. To the knowledge of the Company, such accountants, who the
Company expects will express their opinion with respect to the financial
statements to be included in the Company’s next Annual Report on Form 10-K, are
a registered public accounting firm as required by the Securities Act.

(bb) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities or (iii) paid or agreed to pay to
any Person any compensation for soliciting another to purchase any other
securities of the Company other than, in the case of clauses (ii) and (iii),
services under this Agreement.

 

11



--------------------------------------------------------------------------------

(cc) Approvals. The issuance and listing on the Company’s Trading Market of the
Shares requires no approvals (other than the Required Approvals), including, but
not limited to, the approval of shareholders.

(dd) FINRA Affiliations. There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater shareholder of the Company or any owner of any
amount of the Company’s unregistered securities acquired on or after December 1,
2012, except as set forth in the Base Prospectus. The Company will advise the
Placement Agents and their counsel if it becomes aware that any officer,
director or shareholder of the Company or its subsidiaries is or becomes an
affiliate or associated person of a FINRA member participating in the Placement.

(ee) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in each of the subscription agreements
between the Purchasers and the Company, neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this Placement to be
integrated with prior offerings by the Company for purposes of any applicable
shareholder approval provisions of any Trading Market on which the Securities
are listed or designated.

SECTION 4. Closing and Settlement. Subject to the terms and conditions hereof,
payment of the purchase price for, and delivery of, the Securities shall be made
at one or more closings (each a “Closing” and the date on which each Closing
occurs, a “Closing Date”) at the offices of Avondale (or at such other place as
shall be agreed upon by the Placement Agents and the Company), the first such
Closing to take place at 10:00 a.m. Central time on September 30, 2013 (unless
another time shall be agreed to by the Placement Agents and the Company). Prior
to the Closing Date, each Purchaser will confirm its purchase price and the
number of Shares such Purchaser has purchased with such Purchaser’s custodian
bank or prime broker. On the Closing Date the following events will occur
substantially concurrently: (a) each Purchaser will provide its purchase price
by delivery of immediately available funds to an account specified by the
Company; (b) the Company shall deliver, or cause to be delivered, the Shares to
the Purchasers, with such delivery to be made, if possible, through the
facilities of The Depository Trust Company’s DWAC system; and (c) the Company
shall pay to the Placement Agents the fees payable hereunder and any expense
reimbursements to which the Placement Agents are entitled hereunder.

SECTION 5. Restriction on Issuances. The Company hereby agrees that, without the
prior written consent of the Placement Agents, it will not, during the period
ending 90 days after the date hereof (“Lock-Up Period”), (i) offer, pledge,
issue, sell, contract to sell, purchase, contract to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock; or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise; or (iii) file any registration statement with
the Commission relating to the offering of any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock. The
restrictions contained in the preceding sentence shall not apply to (1) the
Securities to be sold hereunder, (2) the issuance of Common Stock upon the
exercise of options or warrants disclosed as outstanding in the SEC Reports, or
(3) the issuance of Common Stock, stock options, stock appreciation rights,
restricted stock units, or other forms of equity compensation under the
Company’s equity incentive plans or employee stock purchase plan described in
the SEC Reports. Notwithstanding the foregoing, if (x) the Company issues an
earnings release or material news, or a material event relating to the Company
occurs, during the last 17 days of

 

12



--------------------------------------------------------------------------------

the Lock-Up Period, or (y) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this clause shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless the Placement Agents waive such
extension in writing. The Company further agrees to cause each executive officer
and director listed in Exhibit A to furnish to the Placement Agents, prior to
the Closing Date, a letter, substantially in the form of Exhibit B hereto.

SECTION 6. Indemnification.

(a) The Company agrees to indemnify and hold harmless each Placement Agent and
its affiliates, controlling persons, directors, officers, members, agents and
employees (whether now or formerly employed) of any of the foregoing
(individually and collectively, the “Indemnified Persons”), from and against any
and all claims, actions, suits, proceedings (including those of shareholders),
damages, liabilities and expenses incurred by any of them (including the
reasonable fees and expenses of counsel) (individually and collectively a
“Claim”), which are (i) related to or arise out of (A) any actions taken or
omitted to be taken hereunder (including any untrue statements made or any
statements omitted to be made, including allegations thereof) by the Company, or
(B) any actions taken or omitted to be taken by any Indemnified Person
hereunder, or (ii) otherwise related to or arise out of the Placement Agents’
activities on the Company’s behalf hereunder, and the Company shall reimburse
any Indemnified Person for all expenses (including the reasonable fees and
expenses of counsel) incurred by such Indemnified Person in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding. The Company will not, however, be responsible for any Claim, which
is finally judicially determined (i.e., it is no longer subject to appeal) to
have resulted solely from the gross negligence or willful misconduct of any
Person seeking indemnification hereunder. Except as specifically set forth in
this Section 6, the Company further agrees that no Indemnified Person shall have
any liability to the Company hereunder except for any Claim incurred by the
Company solely as a result of any Indemnified Person’s gross negligence or
willful misconduct. Each Placement Agent agrees to, severally and not jointly,
indemnify and hold harmless the Company, each Person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, each director of the Company and each officer of the Company
who signed the Registration Statement against any Claim to the same extent as
the foregoing indemnity from the Company to the Placement Agents, but only
insofar as such Claim arises out of or is based upon any untrue or alleged
untrue statement of a material fact contained in the Prospectus Supplement, or
arises out of or is based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Prospectus Supplement in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agents expressly for use therein. The Company hereby acknowledges that the
Placement Agents’ Information comprises the only information that the Placement
Agents have furnished to the Company expressly for use in the Prospectus
Supplement. The foregoing indemnity obligation will be in addition to any
liability that the Placement Agents might otherwise have.

(b) The Company agrees that it will not, without the prior written consent of
the Placement Agents, which consent shall not be unreasonably withheld, delayed
or conditioned, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person
hereunder from any and all liability arising out of such Claim.

 

13



--------------------------------------------------------------------------------

(c) Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, unless and only to the extent that such failure results in the
forfeiture by the Company of substantial rights and defenses. If the Company so
elects or is requested by such Indemnified Person, the Company will assume the
defense of such Claim, including the employment of counsel reasonably
satisfactory to such Indemnified Person and the payment of the fees and expenses
of such counsel. In the event, however, that legal counsel to such Indemnified
Person reasonably determines and provides written correspondence to the Company,
that having common counsel would present such counsel with a conflict of
interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend it in any such Claim and the Company shall pay the
reasonable fees and expenses of one such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest or otherwise protect against any Claim, the relevant Indemnified Person
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert cross claims or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. In any
Claim in which the Company assumes the defense, the Indemnified Person shall
have the right to participate in such Claim and to retain its own counsel
therefor at its own expense.

(d) The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is unavailable for any reason then (whether or not a Placement Agent
is the Indemnified Person), the Company and the Placement Agents shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits hereunder to the
Company, on the one hand, and the Placement Agents on the other, subject to the
limitation that in no event shall the amount of any Placement Agent’s
contribution to such Claim exceed the amount of fees (and not including any
reimbursable expenses) actually received by such Placement Agent from the
Company hereunder. The Company agrees that the relative benefits hereunder to
the Company, on the one hand, and the Placement Agents on the other, shall be
deemed to be in the same proportion as (i) the total value paid or proposed to
be paid or received by the Company pursuant to the Placement (whether or not
consummated) to (ii) the fee paid or proposed to be paid (and not including any
reimbursable expenses) to the Placement Agents hereunder. The Placement Agents’
respective obligations to contribute pursuant to this Section 6 are several in
proportion to the respective portion of the fees paid hereunder, and not joint.

(e) The Company acknowledges and agrees that its indemnity, reimbursement and
contribution obligations hereunder shall be in addition to, and shall in no way
limit or otherwise adversely affect, any rights that any Indemnified Person may
have at law or at equity.

SECTION 7. Engagement Term. The Placement Agents’ engagement hereunder will be
for the period of ten days or, if longer, until the occurrence of a Closing of a
sale of the Securities under one or more subscription agreements entered into by
the Company and one or more Purchasers during such ten-day term. Notwithstanding
anything to the contrary contained herein, the provisions concerning
confidentiality, indemnification, contribution and the Company’s obligations to
pay fees and reimburse expenses contained herein shall survive any expiration or
termination of this Agreement.

 

14



--------------------------------------------------------------------------------

SECTION 8. Placement Agents’ Information. The Company agrees that any
information or advice rendered by the Placement Agents in connection with this
engagement is for the confidential use of the Company only in its evaluation of
the Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agents’ prior written consent.

SECTION 9. No Fiduciary Relationship. The Company acknowledges and agrees that:
(a) the Placement Agents have been retained solely to act as placement agent in
connection with the sale of the Securities and that no fiduciary, advisory or
agency relationship between or among the Company and the Placement Agents has
been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether the Placement Agents have advised or are
advising the Company on other matters; (b) it has been advised that the
Placement Agents and their respective affiliates are engaged in a broad range of
transactions that may involve interests that differ from those of the Company
and that the Placement Agents have no obligation to disclose such interest and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and (c) it has been advised that each Placement Agent is acting,
in respect of the transactions contemplated by this Agreement, solely for its
own benefit, and not on behalf of the Company.

SECTION 10. No Limitations. Nothing in this Agreement shall be construed to
limit the ability of any Placement Agent or any of their respective Affiliates
to (a) trade in the Company’s or any other company’s securities or publish
research on the Company or any other company, subject to applicable law, or
(b) pursue or engage in investment banking, financial advisory or other business
relationships with entities that may be engaged in or contemplate engaging in,
or acquiring or disposing of, businesses that are similar to or competitive with
the business of the Company.

SECTION 11. Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and assigns and the Indemnified Persons pursuant to Section 6. In
addition, the Purchasers who purchase Securities pursuant to the subscription
agreements shall be entitled to rely on the representations, warranties,
covenants and agreements of the Company contained in this Agreement and shall be
third party beneficiaries thereof. Except as indicated above, nothing in this
Agreement is intended or shall be construed to give to any other Person, firm or
corporation any legal or equitable remedy or claim under or in respect of this
Agreement or any provision herein contained.

SECTION 12. Conditions to Closing. The obligations of the Placement Agents and
the Purchasers, and the Closing of the sale of the Securities contemplated
hereby are subject to the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date, as though made on and as of
the Closing Date, except for representations and warranties that speak as of a
specific date which shall be true and correct in all material respects as of
such date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the closing of the Placement.

 

15



--------------------------------------------------------------------------------

(c) No Stop Orders. If filing of the Prospectus Supplement, or any amendment or
supplement thereto, is required under the Securities Act or the Rules and
Regulations, the Company shall have filed the Final Prospectus (or such
amendment or supplement) with the Commission in the manner and within the time
period so required (without reliance on Rule 424(b)(8) or Rule 164(b) under the
Securities Act); the Registration Statement shall remain effective; no stop
order suspending the effectiveness of the Registration Statement, any Rule 462
Registration Statement or any part thereof, or any amendment thereof, nor
suspending or preventing the use of the Base Prospectus, Time of Sale Prospectus
or Prospectus Supplement shall have been issued; no proceedings for the issuance
of such an order shall have been initiated or threatened by the Commission; and
any request for additional information on the part of the Commission (to be
included in the Registration Statement, the Base Prospectus, Time of Sale
Prospectus or the Prospectus Supplement or otherwise) shall have been complied
with to the reasonable satisfaction of the Placement Agents. The Rule 462
Registration Statement (if any) satisfying the requirements of Rules 462(b)(1)
and (3) of the Rules and Regulations shall have been timely filed pursuant to
Rule 462(b) of the Rules and Regulations, including payment of the applicable
filing fee.

(d) No FINRA Objection. FINRA shall have raised no objection to the fairness and
reasonableness of the placement agency terms and arrangements.

(e) Contents of Registration Statement. The Placement Agents shall not have
discovered and disclosed to the Company on or prior to the Closing Date that the
Registration Statement, the Base Prospectus or the Prospectus Supplement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agents, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading.

(f) Authorizations. All corporate proceedings and other legal matters incident
to the authorization, form, execution, delivery and validity of each of this
Agreement, the Securities, the Registration Statement, the Base Prospectus and
the Prospectus Supplement and all other legal matters relating to this Agreement
and the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agents, and the Company shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

(g) Opinion of Counsel to the Company. The Placement Agents shall have received
from (i) Bryan Cave, LLP, counsel to the Company, such counsel’s written
opinion, addressed to the Placement Agents and the Purchasers and dated as of
the Closing Date, in form and substance as set forth in Exhibit C-1 attached
hereto, and a negative assurance letter, addressed to the Placement Agents and
dated as of the Closing Date, in form and substance as set forth in Exhibit D
attached hereto, and (ii) Bowen, Radabaugh & Milton, P.C., the special Michigan
counsel to the Company, such counsel’s written opinion, addressed to the
Placement Agents and the Purchasers and dated as of the Closing Date, in form
and substance as set forth in Exhibit C-2 attached hereto.

(h) Letter from Auditors. The Placement Agents shall have received a letter from
UHY LLP on the applicable Closing Date addressed to the Placement Agents,
confirming that they are independent public accountants within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualifications of accountants under Rule 2-01 of Regulation S-X
of the Commission, and confirming, as of the date of each such letter (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the Time of Sale
Prospectus, as of a date not more than five days prior to the date of such
letter), the conclusions and findings of said firm with respect to the financial
information, including any financial information contained in reports filed by
the Company with the Commission pursuant to the reporting requirements of the
Exchange Act, and other matters required by the Placement Agents.

 

16



--------------------------------------------------------------------------------

(i) Absence of Material Change. Neither the Company nor any of its Subsidiaries
shall have sustained since the date of the latest audited financial statements
included or incorporated by reference in the Base Prospectus, (i) any material
loss or interference with its business from fire, explosion, flood, terrorist
act or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth in or contemplated by the Base Prospectus, and (ii) since such date there
shall not have been any material change in the capital stock or material
increase in the long-term debt of the Company or any of its Subsidiaries or any
material change, or any development involving a prospective material change, in
or affecting the business, general affairs, management, financial position,
shareholders’ equity, results of operations or prospects of the Company and its
Subsidiaries, otherwise than as included or incorporated by reference in, or
contemplated by, the Base Prospectus, the effect of which, in any such case
described in clause (i) or (ii), is, in the judgment of the Placement Agents, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by the Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement.

(j) Continued Registration; Listing on Trading Market. The Common Stock is
registered under the Exchange Act and, as of the Closing Date, the Shares shall
be listed and admitted and authorized for trading on the Company’s Trading
Market, and satisfactory evidence of such actions shall have been provided to
the Placement Agents. The Company shall have taken no action designed to, or
likely to have the effect of terminating the registration of the Common Stock
under the Exchange Act or delisting or suspending from trading the Common Stock
from the Company’s Trading Market, nor has the Company received any information
suggesting that the Commission or the Company’s Trading Market is contemplating
terminating such registration or listing.

(k) Absence of Certain Events. Subsequent to the execution and delivery of this
Agreement, there shall not have occurred any of the following: (i) trading in
securities generally on any Trading Market or in the over-the-counter market, or
trading in any securities of the Company on any Trading Market or in the
over-the-counter market, shall have been suspended or minimum or maximum prices
or maximum ranges for prices shall have been established on any such exchange or
such market by the Commission, by such exchange or by any other regulatory body
or governmental authority having jurisdiction, (ii) a banking moratorium shall
have been declared by federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities in which it is not currently engaged, the subject of an act of
terrorism, there shall have been an escalation in hostilities involving the
United States, or there shall have been a declaration of a national emergency or
war by the United States, or (iv) there shall have occurred any other calamity
or crisis or any change in general economic, political or financial conditions
in the United States or elsewhere, if the effect of any such event in clause
(iii) or (iv) makes it, in the sole judgment of the Placement Agents,
impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated by the Base Prospectus
and the Prospectus Supplement.

(l) Action Preventing Issuance. No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities or result in a Material Adverse Effect; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued as of the Closing
Date which would prevent the issuance or sale of the Securities or result in
Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

(m) Other Filings with the Commission. The Company shall have prepared and filed
with the Commission a Current Report on Form 8-K with respect to the Placement,
including as an exhibit thereto this Agreement.

(n) Subscription Agreements. The Company shall have entered into subscription
agreements with each of the Purchasers and such agreements shall be in full
force and effect on the Closing Date.

(o) Officers’ Certificate. On the Closing Date, there shall have been furnished
to the Placement Agents, a certificate, dated such Closing Date and addressed to
the Placement Agents, signed by the principal executive officer and by the
principal financial and accounting officer of the Company, certifying to the
fulfillment of the conditions specified in Section 12(a), (b), (c), (f), (j) and
(l). Any certificate signed by any officer of the Company shall be deemed a
representation and warranty by the Company to the Placement Agents as to the
matters covered thereby.

(p) Secretary’s Certificate. On the Closing Date, the Company shall have
furnished to the Placement Agents a certificate of the Secretary of the Company
(the “Secretary’s Certificate”), dated as of the Closing Date, (i) certifying
the resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, (ii) certifying the current versions of the
articles of incorporation, as amended, and the amended and restated bylaws of
the Company and (iii) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company.

(q) Prior to the Closing Date, the Company shall have furnished to the Placement
Agents such further information, certificates and documents as the Placement
Agents may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agents.

SECTION 13. Agreements with and Information Furnished by the Placement Agents.

(a) Each Placement Agent agrees, severally and not jointly, that it will not
include any “issuer information” (as defined in Rule 433 under the Securities
Act) in any free writing prospectus used or referred to by such Placement Agent
without the prior consent of the Company; provided that no such consent shall be
required with respect to any such issuer information contained in any document
filed by the Company with the Commission prior to the use of such free writing
prospectus.

(b) The parties hereto acknowledge and agree that, for all purposes of this
Agreement, the “Placement Agents’ Information” consists solely of the statements
regarding the Placement Agents contained in the third paragraph under the
heading “Plan of Distribution” in the Prospectus Supplement only insofar as such
statements relate to the activities that may be undertaken by the Placement
Agents.

SECTION 14. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY

 

18



--------------------------------------------------------------------------------

LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. If either party shall commence a Proceeding to
endorse any provisions of a Transaction Document, then the prevailing party in
such Proceeding shall be reimbursed by the other party for its reasonable
attorney’s fees and other reasonable costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.

SECTION 15. Entire Agreement; Miscellaneous. This Agreement embodies the entire
agreement and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof. If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect. This Agreement may not be amended or otherwise modified or waived except
by an instrument in writing signed by each of the Placement Agents and the
Company. The representations, warranties, agreements and covenants contained
herein shall survive the Closing of the Placement and delivery of the
Securities. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. This
Agreement may be executed in two or more counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a .pdf format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or .pdf signature
page were an original thereof.

SECTION 16. Notices. All notices or other communications required or permitted
to be provided hereunder shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed e-mail, telex or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. The
address for such notices and communications shall be as set forth on the
signature pages hereto or at such other address as such recipient has designated
by two days advance written notice to the other parties hereto.

SECTION 17. Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

[Signature pages follow]

 

19



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Placement Agents the enclosed copy of this Agreement.

 

Very truly yours, MANITEX INTERNATIONAL, INC. By: /s/ David J. Langevin Name:
David J. Langevin Title: Chief Executive Officer Address for notice: Manitex
International, Inc. 9725 Industrial Drive Bridgeview, Illinois 60455 Fax:
(708) 430-1227 Attention: David H. Gransee

Agreed and accepted as of the date

first written above:

 

AVONDALE PARTNERS, LLC By: /s/ Michael E. Ryan Name: Michael E. Ryan Title:
Managing Director Address for notice: Avondale Partners, LLC 3102 West End
Avenue, Suite 1100 Nashville, Tennessee 37203 Fax: (615) 467-3490 Attention:
Michael E. Ryan

[Signatures continued on next page]

[Signature Page of Underwriting Agreement]



--------------------------------------------------------------------------------

ROTH CAPITAL PARTNERS, LLC By: /s/ Aaron Gurewitz Name: Aaron Gurewitz Title:
Head of Equity Capital Markets Address for notice: 888 San Clemente Drive
Newport Beach, CA 92660 Fax: (949) 720-7215 Attention: Jim Stearns THE BENCHMARK
COMPANY, LLC By: /s/ John Borer Name: John Borer Title: Senior Managing Director
Address for notice: 40 Fulton Street, 19th Floor New York, NY 10038 Fax:
(212) 312-6761 Attention: John Borer Sr. Managing Director

 

[Signature Page of Underwriting Agreement]



--------------------------------------------------------------------------------

Exhibit A

Executive Officers and Directors Subject to Section 5

1. Ronald M. Clark

2. Robert S. Gigliotti

3. David H. Gransee

4. David J. Langevin

5. Lubomir T. Litchev

6. Andrew M. Rooke

7. Marvin B. Rosenberg

8. Stephen J. Tober

9. Frederick B. Knox

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Form of Lock-Up Agreement

                , 2013

AVONDALE PARTNERS, LLC

3102 West End Avenue, Suite 1100

Nashville, Tennessee 37203

ROTH CAPITAL PARTNERS, LLC

888 San Clemente Drive

Newport Beach, California 92660

THE BENCHMARK COMPANY, LLC

40 Fulton Street, 19th Floor

New York, New York 10038

 

  Re: Manitex International, Inc. Offering of [                    ] Shares of
Common Stock

Ladies and Gentlemen:

In order to induce Avondale Partners, LLC (“Avondale”), Roth Capital Partners,
LLC (“Roth”) and The Benchmark Company, LLC (“Benchmark” and, together with
Avondale and Roth, the “Placement Agents”) to enter in to a certain placement
agency agreement with Manitex International, Inc., a Michigan corporation (the
“Company”), with respect to the offering of the Company’s common stock, no par
value per share (“Common Stock”), the undersigned hereby agrees that for a
period (the “lock-up period”) of 90 days following the date of the final
prospectus supplement filed by the Company with the Securities and Exchange
Commission in connection with such offering, the undersigned will not, without
the prior written consent of the Placement Agents, directly or indirectly,
(i) offer, sell, assign, transfer, pledge, contract to sell, or otherwise
dispose of, any shares of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock (including, without limitation,
shares of Common Stock or any such securities which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations promulgated under the Securities Act of 1933, as the same may be
amended or supplemented from time to time (such shares or securities, the
“Beneficially Owned Shares”)), (ii) enter into any swap, hedge or other
agreement or arrangement that transfers in whole or in part, the economic risk
of ownership of any Beneficially Owned Shares, Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock, or
(iii) engage in any short selling of any Beneficially Owned Shares, Common Stock
or securities convertible into or exercisable or exchangeable for Common Stock.
Notwithstanding the foregoing, nothing contained herein will be deemed to
restrict or prohibit:

 

  (i) the transfer of Beneficially Owned Shares either (A) as a bona fide gift,
or (B) to any trust for the direct or indirect benefit of the undersigned or the
immediately family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin); provided, however, that the donees,
distributees or transferees thereof, as applicable, agree in writing to be bound
by the terms hereof;

 

  (ii) the exercise of an option or warrant to purchase Common Stock of the
Company to the extent such option or warrant is otherwise expiring or
terminating; provided, however, that in such case, the shares of Common Stock
issued upon such exercise shall remain subject to this lock-up agreement; or

 

B-1



--------------------------------------------------------------------------------

  (iii) the issuance by the Company to the undersigned of any shares of Common
Stock in accordance with the terms of any Company restricted stock units, stock
appreciation rights or similar instruments issued to the undersigned pursuant to
any of the Company’s employee benefits plans in effect on the date hereof,
provided that any shares of Common Stock so issued shall remain subject to this
lock-up agreement.

If (i) the Company issues an earnings release or material news or a material
event relating to the Company occurs during the last 17 days of the lock-up
period, or (ii) prior to the expiration of the lock-up period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the lock-up period, the restrictions imposed by
this Agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event.

Anything contained herein to the contrary notwithstanding, any person to whom
shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or Beneficially Owned Shares are transferred from
the undersigned shall be bound by the terms of this Agreement.

 

Name:

Title:

 

B-2



--------------------------------------------------------------------------------

Exhibit C-1

Matters To Be Covered In The

Opinion Of Counsel To The Company

Such opinion of counsel shall be based on a review of the relevant Transaction
Documents, the Registration Statement, the Time of Sale Prospectus, the
Prospectus Supplement, and other customary investigations and inquiries, shall
be subject to customary assumptions, limitations and qualifications and shall be
substantially to the effect that:

1. Based solely on recently dated good standing certificates from the
Secretaries of State of the applicable jurisdictions, the Company is duly
qualified or admitted to transact business and is in good standing as a foreign
entity in the jurisdictions listed in Exhibit A hereto.

2. Each of the Agreement and the subscription agreements has been duly executed
and delivered by the Company and constitutes the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.

3. The Registration Statement and the Prospectus Supplement (other than the
financial statements and related notes and schedules and the other financial,
statistical and accounting data included or incorporated by reference therein,
or omitted therefrom, as to which we express no opinion), when they were filed
with the Commission, complied as to form in all material respects with the
requirements of the Securities Act and the rules and regulations of the
Commission promulgated thereunder.

4. The Registration Statement became effective under the Securities Act as of
August 23, 2011; and the Prospectus Supplement was filed with the Commission
pursuant to Rule 424(b) under the Securities Act on or about September     ,
2013 and, to our knowledge, such filing has been made in the manner and within
the time period required by such Rule 424(b); and, based solely upon an oral
acknowledgment by the staff of the Commission, no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act, and, to our knowledge, no proceedings therefor have been initiated or
threatened by the Commission.

5. No consent, approval, authorization or other action by, and no notice to or
filing with, any Federal or Illinois State governmental authority or regulatory
body pursuant to any Federal or Illinois State statute that we, based on our
experience, recognize as applicable to the Company in a transaction of this
type, is required for the due execution, delivery and consummation by the
Company of its obligations under the Agreement and the subscription agreements,
except for (i) the filings and other actions required pursuant to the Securities
Act and the Exchange Act and the rules and regulations of the Commission
promulgated thereunder, (ii) the filings and other actions required pursuant to
Federal and state securities or blue sky laws, or the rules of FINRA, as to
which we express no opinion, or (iii) such consents, approvals, filings or
registrations that have been obtained or made on or prior to the date hereof and
are in full force and effect.

6. The execution and delivery by the Company of the Agreement and the
subscription agreements and the consummation by the Company of its obligations
thereunder do not result in (a) any violation by the Company of (i) any
provision of applicable Federal or Illinois State statute or regulation that we,
based on our experience, recognize as applicable to the Company in a transaction
of this type, or (ii) to our knowledge, any order, writ, judgment or decree of
any court or governmental authority or regulatory body having jurisdiction over
the Company or any of its subsidiaries or any of their material properties that
names or is specifically directed to the Company or any such subsidiary, or
(b) a breach or default or require the creation or imposition of any security
interest or lien upon any of the Company’s

 

C-1-1



--------------------------------------------------------------------------------

properties pursuant to any material agreement, contract or instrument known to
us to which the Company is a party or by which it is bound. For purposes of the
foregoing, we have assumed that the only material agreements, contracts or
instruments to which the Company is a party or by which it is bound are those
listed as exhibits to the Company’s most recent Annual Report on Form 10-K, the
Company’s most recent Quarterly Report on Form 10-Q and the Company’s Current
Reports on Form 8-K filed with the Commission on April 8, 2013 and August 21,
2013.

7. The Company is not, nor will it be upon the issuance of the Securities and
the application of the proceeds therefrom as set forth under the caption “Use of
Proceeds” in the Prospectus Supplement, an “investment company” or an entity
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

8. The statements in the Base Prospectus under the caption “Description of
Capital Stock,” insofar as such statements constitute summaries of the terms and
provisions of the documents referred to therein, fairly summarize such terms and
provisions in all material respects.

9. The information in the Registration Statement, the Time of Sale Prospectus
and the Prospectus Supplement under the heading “Description of Common Stock,”
insofar as such statements constitute a summary of documents or matters of law,
or refer to statements of law or legal conclusions, are accurate in all material
respects and present fairly the information required to be shown.

 

C-1-2



--------------------------------------------------------------------------------

Exhibit C-2

Matters To Be Covered In The

Opinion Of Counsel To The Company

Such opinion of counsel shall be based on a review of the relevant Transaction
Documents, the Registration Statement, the Time of Sale Prospectus, the
Prospectus Supplement, and other customary investigations and inquiries, shall
be subject to customary assumptions, limitations and qualifications and shall be
substantially to the effect that:

1. Manitex International, Inc., a Michigan corporation, is duly organized,
validly existing, and in good standing under the laws of the State of Michigan,
and has the full corporate power to own, lease and operate its properties and
conduct its business as described in the Registration Statement, the Time of
Sale Prospectus, and the Prospectus Supplement, to execute and deliver each of
the Agreement and the subscription agreements and to issue, sell and deliver the
Securities as contemplated therein.

2. Based solely on our review of applicable foreign qualification certificates
the Company is duly qualified to do business as a foreign corporation in the
State of Illinois.

3. The Company’s authorized capital stock consists of 20,000,000 shares of
Common Stock, no par value and 150,000 shares of Preferred Stock, no par value.

4. Each of the Agreement and the subscription agreements has been duly
authorized, executed and delivered by the Company, and each of the Agreement and
the subscription agreements is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

5. The [Securities/Common Stock] have been duly authorized and, when issued to
the Purchasers in accordance with the terms of the Agreement and the
subscription agreements, will be validly issued, fully paid and non-assessable.

6. The [Securities/Common Stock] are free of statutory restrictions upon voting
or transfer and, to our knowledge, except as disclosed in the Registration
Statement, the Time of Sale Prospectus or the Prospectus Supplement, contractual
preemptive rights, resale rights, rights of first refusal and restrictions upon
voting or transfer.

7. No approval, authorization, consent or order of or filing with the State of
Michigan is required to be obtained by the Company in connection with the
issuance and sale of the Securities and consummation by the Company of the
transactions contemplated in the Agreement and the subscription agreements
(except we express no opinion as to any necessary qualification under the state
securities or blue sky laws of the various jurisdictions in which the Securities
are being offered).

8. The execution and delivery of the Transaction Documents by the Company, and
the consummation by the Company of the transactions contemplated thereby to be
consummated on the date hereof, do not violate (a) the Company’s Articles of
Incorporation or Bylaws or (b) any statute, law, rule or regulation of the State
of Michigan.

 

C-2-1



--------------------------------------------------------------------------------

Exhibit D

Matters To Be Covered In The

Negative Assurance Letter

Of Counsel To The Company

During the preparation of the Registration Statement, the Time of Sale
Prospectus and the Prospectus Supplement, we have participated in conferences
with officers and other representatives of the Company, Bowen, Radabaugh &
Milton, P.C., special counsel to the Company, representatives of the independent
accountants for the Company and you and your representatives and counsel, at
which conferences the contents of the Registration Statement, the Time of Sale
Prospectus, and the Prospectus Supplement and related matters were discussed,
reviewed and revised. Although we are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of such contents
(except as expressly indicated in paragraph 8 above), and have not made any
independent investigation or verification thereof, on the basis of the
information which was developed in the course thereof, considered in light of
our understanding of applicable law and the experience we have gained through
our practice thereunder, this is to advise you that nothing has come to our
attention which causes us to believe that: (1) the Registration Statement, as of
the date it was declared effective and as of the date hereof (except as to
financial statements and related notes, financial, statistical and accounting
data and supporting schedules included or incorporated by reference therein or
omitted therefrom or the Exhibits to the Registration Statement, as to which we
express no belief), contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, not misleading, or (2) the Time of Sale Prospectus, as of
[            ] on September     , 2013 (which you have informed us is a time
prior to the first use of [            ]) and, as amended or supplemented, if
applicable, as of the date hereof, or the Prospectus Supplement, as of its date
and as of the date hereof (except as aforesaid), contained or contains any
untrue statement of a material fact or omitted or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

D-1